Citation Nr: 0903609	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  04-38 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for low back 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and B.M.




ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran had more than 24 years of active service at the 
time of his retirement in November 1988.  His numerous awards 
and medals include the Combat Infantryman Badge, 
Distinguished Flying Cross, Purple Heart Medal with one Oak 
Leaf Cluster, Bronze Star Medal with four Oak Leaf Clusters, 
Bronze Star Medal with V Device and Air Medal with V device.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In October 2008, the veteran and B.M. testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.


REMAND

The record reflects that the most recent VA examinations to 
determine the degree of severity of the veteran's PTSD and 
low back disability were performed in October 2003.  At the 
hearing, the veteran testified that the symptomatology 
associated with his low back disability has increased since 
his October 2003 examination.  He also testified that he 
presented an incomplete disability picture at the PTSD 
examination as a result of his difficulty understanding his 
condition.  In light of VA's duty to conduct a thorough and 
contemporaneous medical examination, the Board finds that new 
VA examinations are necessary in order to decide the 
veteran's claims.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2007). See also Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

In addition, the record reflects that the most recent VA 
outpatient treatment records associated with the claims file 
are dated in June 2008.  The veteran's more recent VA 
treatment records should be obtained since they may contain 
information concerning his current level of disability.  38 
C.F.R. § 3.159(c)(2).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining 
to treatment or evaluation of the 
veteran's PTSD and arthritis of the low 
back, including VA outpatient treatment 
records for the period since June 2008.  
If it is unable to obtain any such 
evidence, it should so inform the 
veteran and his representative and 
request them to provide the outstanding 
evidence.

2.  Then, the veteran should be afforded 
an examination by a psychiatrist or 
psychologist to determine the current 
degree of severity of his service-
connected PTSD.  The claims folder must 
be made available to and reviewed by the 
examiner, and any indicated studies 
should be performed.

The examiner should identify all 
current manifestations of the veteran's 
PTSD and should provide an opinion 
concerning the current degree of social 
and occupational impairment resulting 
from it.  The examiner should 
distinguish the manifestations of any 
non service-connected disorders from 
those of the service-connected 
disability.  In addition, the examiner 
should provide a global assessment of 
functioning score based solely on the 
service-connected psychiatric 
disability and explain the significance 
of the score assigned.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected PTSD on his 
ability to work.

The rationale for all opinions 
expressed must be provided.

3.  The veteran also should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
current severity of his low back 
disability.  The claims folder must be 
made available to and be reviewed by 
the examiner, and any indicated studies 
should be performed.

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement, 
and excess fatigability should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is 
not feasible, the examiner should so 
state.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the examiner should so state.

The examiner should specifically 
identify any evidence of neuropathy due 
to the service-connected disability, to 
include reflex changes, characteristic 
pain, and muscle spasm.  Any functional 
impairment of the lower extremities due 
to the veteran's service- connected low 
back disability should be identified, 
and the examiner should assess the 
frequency and duration of any episodes 
of intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral 
disc syndrome that require bed rest 
prescribed by a physician and treatment 
by a physician.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.

The rationale for all opinions 
expressed must be provided.

4.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims for 
higher ratings for PTSD and low back 
disability based on a de novo review of 
the record.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

